Title: To James Madison from Peter Kuhn, Jr., 25 April 1808
From: Kuhn, Peter, Jr.
To: Madison, James



Sir,
Philadelphia 25, April 1808

In the winter of 1805-6 on my way to the North of Europe, I made a short visit to the French Capital.  It occurred to me that my first duty was, to accomplish all forms of respect towards Our Minister Plenipotentiary there.  Accordingly I addressed a note to him couched in as polite terms as the occasion required, mentioning my arrival, and that at any moment it would suit the convenience of his Excellency, I should do myself the honor of presenting my personal respects to him.
No answer was returned to the note, which I attributed to an Oversight occasioned most probably by the accumulation of Governmental business at that particular juncture, and thus passing over the inattention of General Armstrong to the established rules of etiquette; I rode a few days after to his residence in the Suburb of St. Germain.
I sent my Servant with a Card and instruction to inform the Minister that I was in waiting.  It did not suit his convenience to see me at that time, as he returned my Servant with the message of "tell Mr. Kuhn, the Minister Plenipotentiary is busy, and that he must call tomorrow".  Here as may be supposed my Visits ended and I heard nothing more from General Armstrong.
Any person who has travelled the borders of the European Mediterranean shore must by common observation discover the difference of Character and management of the Merchants there and those of this Country.  A contrast so excessive, and an aversion so settled in me to their chicane proceedings and jealous artifices, were indisputable motives (independent of other considerations) for my making choice of a more exalted Class of society at the time of forming my establishment at Genoa.
The Conduct of a late partner at Gibraltar in making use of my name in an expired Co-partnership and absonding to the Empire of Morocco (where only such debts as are contracted within the dominion are Cognizable by their Laws) was productive of Claims being made upon me by virtue of Powers of Attorney to Recover the debts he had fraudulently contracted in the name of Kuhn & Green.  Demands therefor were never made of me but by notice of action from the Tribunal of Commerce (Conduct worthy the character of the Merchants of Genoa.).  I never attended the Tribunal in person but employed a Mr. Courcetto as my Solicitor (at present one of the Councellors of State to the French Emperor and a man esteemed in his practice at Genoa as never undertaking a Cause which in his opinion justice was not Conspicuous) by which means I chagrined & Mortified my jealous enimies.
These matters therefore gave me no more Concern.  Genoa in a state of inactivity, the Ministers from foreign powers Removed, the Officers of note who were employed under the Ligurian Government put into distant occupation; and two thirds of the rest of Correspondent society in absence at Paris, Milan, Florence &c., that I determined to make a tour in the North of Europe, and gratify Mrs. Kuhn in a view of the peculiarities and Curiosities of the French Capital.  After the sojourn of a month there, I applied at the Prefecture of Police for the return of my passport (originaly accorded by H. S. H. the Arch Treasurer) which they refused under the pretence of its having been misplaced.  By my determinate exertions, I discovered the following day the cause of this arrest; which proved to be a Calumnious representation made to the Arch Treasurer by De La Rue and other Merchants of a like cast, of my having quitted Genoa effectually leaving behind large debts unpaid.  His Serene Highness without examining into the truth of the allegation (by which he would have been convicted that I never had an obligation in sufference at Genoa or elsewhere) transmits the communication to Fouché; and Fouche compliant to the high source from whence he derived the acqusation arrests my passport.
Upon the knowledge of these facts I lost no time in addressing a note to Our Minister Plenipotentiary as being the only character in my Opinion that application should be made to obtain the restitution of the pass, but General Armstrong as before thought proper not to answer my note.  Being in full preparation for the continuance of my journey, this arrest was far from being agreeable, and being disappointed in Mr. Armstrong, I called upon him, giving a detailed relation of the occurrences and motives for my detention, as also that an Officer of Police (ignorant of my knowledge of the facts) insinuated that morning to me, that from the pressure of business at the Offices of Police they could not examin for my passport, and that I need not call again before the expiration of Ten Days.
General Armstrong however in the presence of his family refused to demand my passport.  At the expiration of the Ten days he said "perhaps" he might ask why it was detained.  If my situation was disagreeable before it became agravating on hearing this declared determination and I then Concieved myself at perfect liberty to pursue my Own measures to obtain the return of my passport, and before I left the General I peremptorily prohibited him from touching in any form or time the affair; for as well I knew who were my friends in Paris as I knew that it was not the speediest method of obtaining my passport through Mr. Armstrong, but the defference I entertained for the high and honorable post he filled, alone induced my making application to him for its restitution.
Mr. Salicetti (a Gentleman of known influence, one of the esteemed Companions of the Emperor, and at present Minister of General Police in the Kingdom of Naples) waited upon me the next morning in consequence of a note I addressed to him.  I told him the Situation I was placed in by the detention of my passport by the Minister of Police and the motives.  He replied I should be in possession of it that day".  Mr. Salicetti was well acquainted with the nature of the demands made upon me by Green’s Creditors, at the time of his residence at Genoa in the quality of Minister Plenipotentiary from the French Government.  Upon his leaving my appartments he went immediately to the Minister of General Police from whence he returned to me in the course of an hour, telling me to send my Servant to the Office of Police and my passport would be delivered to him, that I had liberty to dispense with presenting myself in person for it, which indulgence I did not accept of.  I called at the office, retired the passport, and left Paris the next morning for flanders.
In the first interview with His Serene Highness after my Return to Genoa I complained of the Communication he had forwarded to Paris to my prejudice, and dwelt somewhat upon his promising me Ten days before my departure his passport for my journey, as also that the whole City was acquainted with my project as well as himself at leat three weeks before I set out.  He in his usual way appeared to regret it much, and acknowledged that he had been greatly deceived, and hoped as it was passed I would think no more of it.
In closing this I have to mention Sir, that I never had an acquaintance with General Armstrong until the above mentioned occurrences took place at Paris, and they would have lain unnoticed and forever dormant; but after events make it necessary that I open them to you, as you will be sensible of on the perusal of the annexed sheets.  I have the honor to be With Sentiments of the highest regard Sir, Your Most Obedient & Very Hum Servant

Peter Kuhn Junr.

